    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUGHES COMMUNICATIONS INDIA
PRIVATE LIMITED,

                            Plaintiff,                Case No. 20-CV-02604-AKH

                                                      STIPULATION AND
                       v.                             PROTECTIVE ORDER

THE DIRECTV GROUP, INC.,

                            Defendant.



               IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule

of Civil Procedure 26(c), by and among the parties hereto, through their undersigned

counsel, that the following provisions of this Stipulation and Protective Order (the

“Stipulation and Order” or “Order”) govern disclosure and use by the parties of all

documents, testimony, exhibits, interrogatory answers, responses to requests to admit,

electronically stored information (“ESI”), and any other materials and information

produced or provided in the above-captioned Action (“Discovery Materials”).

               1.     A party, person, or entity that produces or discloses Discovery

Materials in connection with this Action shall be referred to herein as the “Disclosing

Party.”

               2.     A party, person, or entity that receives Discovery Materials in

connection with this Action shall be referred to herein as the “Receiving Party.”

               3.     All Discovery Materials produced or disclosed in connection with

this Action shall be used solely for the prosecution or the defense of this Action

(including any appeal therefrom).
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 2 of 15




                4.     Any Disclosing Party may, subject to the provisions of this

Stipulation and Order, designate as “Confidential” any Discovery Material that the

Disclosing Party reasonably and in good faith believes constitutes and/or contains (1) any

non-public trade secrets or other confidential research, development, or commercial

information that may be subject to a protective order under Rule 26(c)(1)(G), or

otherwise contains information that is non-public and proprietary or sensitive from a

commercial or financial perspective; or (2) sensitive, non-public information concerning

individuals or entities, including but not limited to social security numbers, home

telephone numbers, and personal addresses.

                5.     Any Disclosing Party may, subject to the provisions of this

Stipulation and Order, designate as “Attorneys’ Eyes Only” any Discovery Material that

the Disclosing Party reasonably believes to be so competitively sensitive that it is entitled

to extraordinary protections, without which the disclosure of the information to another

party would create a substantial risk of serious injury that could not be avoided by less

restrictive means.    “Attorneys’ Eyes Only” Discovery Material includes only the

following material:

           a. Discovery Material revealing third-party confidential information that the

                Producing Party has agreed with the third party to produce only with

                “Attorneys’ Eyes Only” treatment;

           b.   Discovery Material agreed upon by the parties to be “Attorneys’ Eyes

                Only”; and

           c.   Discovery Material ordered by the Court to be “Attorneys’ Eyes Only.”




                                             2
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 3 of 15




               6.      Discovery Material designated “Confidential” or “Attorneys’ Eyes

Only” (each, a “Designation” and together, the “Designations”) shall be referred to herein

as “Designated Discovery Material.” Any Discovery Material given a Designation (other

than ESI produced in native electronic form) shall be so designated by marking each page

of such material with a notice marked with the appropriate Designation or, in the case of

depositions, as set forth in Paragraph 11 below. ESI given a Designation shall be so

designated by either (1) including such notice of the appropriate Designation in the body

of the electronic document, or (2) affixing a stamp with such notice on the medium on

which the electronic data is stored when copies are delivered to a Receiving Party. Print-

outs of any such ESI identified as Designated Discovery Material shall also be treated in

accordance with the terms of this Stipulation and Order. When the Disclosing Party

produces any Discovery Material designated “Attorneys’ Eyes Only,” the Disclosing

Party shall include in its production cover letter a notice that the Disclosing Party is

designating Discovery Material as “Attorneys’ Eyes’ Only” and provide the

corresponding Bates numbers of such Discovery Material.

               7.      The Designation of any Discovery Material is not intended to and

shall not be construed as an admission that the Discovery Material is properly

discoverable, relevant, not subject to an applicable privilege or protection, or admissible.

               8.      This Stipulation and Order is without prejudice to any Disclosing

Party’s right to assert that any Discovery Material is subject to any applicable claim of

privilege or protection, including, but not limited to, the attorney-client privilege and

work-product doctrine (“Privileged Material”), and is without prejudice to any other

party’s right to contest such a claim of privilege or protection.


                                              3
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 4 of 15




               9.      The inadvertent production of any Discovery Material in this

Action shall be without prejudice to any claim that such material is Privileged Material,

and no party shall have waived any claims or arguments under the inadvertent production

doctrine.   Any inadvertent production of Privileged Material shall be governed by

Appendix A to this Stipulation and Order. The Parties expressly intend Appendix A to

supersede the provisions of Federal Rule of Evidence 502(b).

               10.     If a Disclosing Party inadvertently discloses Designated Discovery

Material without designating it as such, the Disclosing Party shall promptly inform the

Receiving Party of such inadvertent disclosure within ten (10) business days of the

inadvertent disclosure. The Receiving Party shall thereafter treat the information as

Designated Discovery Material. To the extent such information may have been disclosed

to anyone not authorized to receive Designated Discovery Material, the Receiving Party

shall make reasonable efforts to retrieve the information promptly and to avoid any

further disclosure. The failure to timely advise the Receiving Party of such inadvertent

disclosure shall not constitute a waiver or admission by the Disclosing Party that such

information is not Designated Discovery Material, except where (a) the Disclosing Party

fails to timely advise the Receiving Party of such Designation within ten (10) business

days after the Discovery Material is used in a court filing or proceeding, or (b) the

Discovery Material is used in a deposition and the Disclosing Party fails to timely

designate such deposition as “Confidential” or “Attorneys’ Eyes Only,” as provided in

paragraph 11 below.

               11.     A Disclosing Party may, on the record of a deposition, or within 30

days after receipt of the transcript of such deposition, designate any portion or portions of


                                             4
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 5 of 15




the deposition with the appropriate Designation, as necessary, under the terms of this

Stipulation and Order. Until thirty (30) days after the receipt of the deposition transcript,

the entire deposition transcript shall be treated as “Confidential” unless otherwise

specified in writing or on the record of the deposition by the Disclosing Party. All copies

of deposition transcripts that contain material identified as Designated Discovery

Material shall be prominently marked with the appropriate Designation on the cover

thereof. Objections to the Designation of Discovery Material under this paragraph shall

be governed by the procedure set forth in paragraph 17 below.

               12.     Except upon the prior written consent of the Disclosing Party,

Confidential Discovery Material shall not be disclosed, summarized, or otherwise made

available to anyone except the following persons:

               a.      The Court and court personnel, including any appellate court in

       this Action;

               b.      The parties’ in-house counsel participating in the prosecution and

       defense of this action, and their legal, clerical, or support staff, including

       temporary or contract staff;

               c.      The parties’ outside counsel participating in the prosecution and

       defense of this action, and their legal, clerical, or support staff, including

       temporary or contract staff;

               d.      The named parties in this Action (including employees of the

       named parties);

               e.      Professional court reporters, stenographers, or video operators

       transcribing depositions or testimony in this Action;


                                             5
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 6 of 15




              f.      Persons who are indicated to have been authors or recipients of the

       Confidential or otherwise Designated Discovery Material;

              g.      Expert witnesses or consultants who are employed or retained by a

       party in connection with the prosecution or defense of this action, provided that

       counsel, in good faith, requires their assistance in connection with this Action,

       and further provided that any report created by such expert or consultant relying

       on or incorporating Confidential or otherwise Designated Discovery Material in

       whole or in part shall be designated as “Confidential” or “Attorneys’ Eyes Only,”

       as appropriate, by the party responsible for its creation;

              h.      Deponents and witnesses or prospective witnesses (and counsel for

       such witnesses) to the extent reasonably necessary in connection with their

       testimony in this Action or the preparation thereof; provided, however, that a

       person identified solely in this sub-paragraph shall not be permitted to retain

       copies of such Confidential or otherwise Designated Discovery Materials;

              i.      Outside photocopying, data processing, graphic production

       services, litigation support services, or investigators employed by the parties or

       their counsel to assist in this Action and computer personnel performing duties in

       relation to a computerized litigation system;

              j.      Any mediator or arbitrator engaged by the named parties to the

       Action; and

              k.      Any other person agreed to by the Parties.

              13.     Attorneys’ Eyes Only Material shall be subject to the requirements

of Paragraph 12 above, except that Attorneys’ Eyes Only Material further shall not be


                                             6
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 7 of 15




disclosed to the persons identified in sub-paragraph 12(d) above, except upon the prior

written consent of the Disclosing Party.

                14.     The terms “counsel,” “expert,” “consultants,” and “investigator”

include their staff who are assigned to and reasonably necessary to assist such counsel,

expert, or investigator in the preparation of this litigation.

                15.     All persons to whom Designated Discovery Material is disclosed

pursuant to sub-paragraphs 12(g), (h), or (i) as applicable above shall, prior to disclosure,

be advised of the contents of this Stipulation and Order. All persons to whom Designated

Discovery Material is disclosed solely pursuant to sub-paragraph 12(g) shall be required

to execute a certification evidencing their agreement to the terms of the Stipulation and

Order, in the form attached as Appendix B.

                16.     If, at any time, any Discovery Materials governed by this

Stipulation and Order are subpoenaed by any court, administrative, or legislative body, or

by any other person or entity purporting to have authority to require the production

thereof, the person to whom the subpoena is directed, to the extent permitted by law, shall

promptly give written notice to the Disclosing Party and include with such notice a copy

of the subpoena or request. The person to whom the subpoena is directed also shall make

all reasonable good faith efforts to provide the Disclosing Party a reasonable period of

time in which to seek to quash the subpoena, or to move for any protection for the

Discovery Materials, before the person to whom the subpoena is directed takes any action

to comply with the subpoena. In no event shall Discovery Materials subject to this

Stipulation and Order be produced by a person receiving a subpoena without providing

the Disclosing Party an opportunity to quash or object, absent a court order to do so.


                                               7
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 8 of 15




               17.     No party shall be obligated to challenge the propriety of a

Designation of Discovery Materials when initially received, and a failure to do so shall

not preclude a subsequent challenge thereto.        If, at any time, a party objects to a

Designation of Discovery Materials under this Stipulation and Order, the objecting party

shall notify the Disclosing Party in writing. Within three (3) business days of the receipt

of such notification, counsel for the Disclosing Party and the objecting party shall meet

and confer in an effort to resolve any disagreement regarding the Disclosing Party’s

Designation of the Discovery Materials. If, for whatever reason, the parties do not

resolve their disagreement within that time period, the parties shall promptly file a joint

letter with the Court describing the dispute under Rule 2E of the Court’s Individual

Practice Rules. The Disclosing Party shall have the burden of showing that the document

or information was appropriately designated as “Confidential” or “Attorneys’ Eyes

Only.” While any such application is pending, the documents or materials subject to that

application will retain its Designation until the Court rules on the dispute. Nothing in this

Stipulation and Order shall be construed as preventing any party from objecting to the

Designation of any Discovery Materials, or as preventing any party from seeking further

protection for any material it produces in discovery.

               18.     In the event that counsel for any party or non-party determines to

file or submit to this Court any Discovery Material with a Designation, any information

derived therefrom, or any papers containing or revealing such information, the pages

containing or revealing such Designated Discovery Material shall be filed under seal

upon motion, consistent with the requirements of Rule 4 of the Court’s Individual

Practice Rules. All materials filed under seal shall be available to the Court and to


                                             8
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 9 of 15




counsel for the parties for viewing and/or copying. Filing under seal shall be without

prejudice to any party’s right to argue to the Court that such document is not

“Confidential” or “Attorneys’ Eyes Only” and need not be preserved under seal.

Redacted pages shall be filed in the public record.

               19.     After the termination of the Action (including after all appeals

relating to the Action have been exhausted or the time to appeal has expired), this

Stipulation and Order shall continue to be binding upon the parties hereto, and upon all

persons to whom Designated Discovery Material has been disclosed or communicated,

and this Court shall retain jurisdiction over the parties for enforcement of its provisions.

               20.     Within thirty (30) calendar days after the final conclusion of all

aspects of the Action by judgment not subject to further appeal or by settlement, the

parties shall take commercially reasonable efforts to see that all reasonably accessible

copies of Designated Discovery Material shall either be (a) destroyed, and the Disclosing

Party provided with a certification stating that the Disclosing Party’s documents have

been destroyed; or (b) returned, upon the request of the Disclosing Party. As to those

materials containing Designated Discovery Material that constitute counsel’s work

product, were served in the Action, were filed with the Court, and/or were marked as trial

exhibits, counsel may retain such documents if such counsel otherwise comply with this

Stipulation and Order with respect to such retained material.

               21.     Each party shall have the responsibility, through counsel, to

promptly advise the Disclosing Party of any losses or compromises of the Confidentiality

or Attorneys’ Eyes Only status of Discovery Material governed by this Stipulation and

Order. It shall be the responsibility of the party that lost or compromised the Designated


                                              9
    Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 10 of 15




Discovery Material of the Disclosing Party to take reasonable measures to limit the loss

or unauthorized disclosure of such Designated Discovery Material.

               22.     Nothing in this Stipulation and Order shall be construed to limit

any Disclosing Party’s use or disclosure of its own documents, materials, or information

that have been given a Designation pursuant to this Stipulation and Order.

               23.     Nothing in this Stipulation and Order shall prevent or in any way

limit the disclosure, use, or dissemination of any document, information or material that:

               a.      was, is, or becomes public knowledge, not in breach of this

       Stipulation and Order; or

               b.      is acquired by a party from a non-party having the right to disclose

       such information or material or is learned by a party as a result of that party’s own

       independent efforts, investigation, or inquiry.

               24.     This Stipulation and Order shall not be construed to affect or limit

in any way the admissibility or use of any document, testimony, or other evidence at trial

or a hearing of this Action, or to prejudice or limit in any way the rights of any party to

object to the authenticity, admissibility into evidence or use of any document, testimony,

or other evidence at trial or a hearing.

               25.     This Stipulation and Order shall not prevent any party from

applying to the Court for further or additional protective orders, for the modification of

this Stipulation and Order, or from agreeing with the other party to modify this Order,

subject to approval of the Court.

               26.     This Stipulation and Order is governed by, interpreted under, and

construed and enforced in accordance with New York law, without regard to the conflicts


                                            10
       Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 11 of 15




    of law principles of the State of New York. Any dispute between the parties regarding

    this Stipulation and Order shall be resolved by making an appropriate application to this

    Court.

                  27.     This Stipulation and Order may be executed in counterparts. This

    Stipulation and Order shall become effective as a stipulation among the parties

    immediately upon its execution.


    Dated: New York, New York
           December 4, 2020                    PAUL, WEISS, RIFKIND, WHARTON
                                               & GARRISON LLP

                                               By: /s/ H. Christopher Boehning
                                               H. Christopher Boehning
                                               Michelle K. Parikh
                                               Eunice Hong
                                               1285 Avenue of the Americas
                                               New York, NY 10019-6064
                                               (212) 373-3000
                                               cboehning@paulweiss.com
                                               mparikh@paulweiss.com
                                               ehong@paulweiss.com

                                               Counsel for Plaintiff Hughes Communications India
                                               Private Limited

                                               MAYER BROWN LLP

                                               By: /s/ Matthew D. Ingber
                                               Matthew D. Ingber
                                               Niketa K. Patel
                                               Alina Artunian
                                               1221 Avenue of the Americas
                                               New York, NY 10020-1001
                                               (212) 506-2373
                                               mingber@mayerbrown.com
                                               npatel@mayerbrown.com
                                               aartunian@mayerbrown.com

                                               Counsel for The DirecTV Group, Inc.



SO ORDERED.                                          _____/s/_____________________
Dated: New York, New York                                   Alvin K. Hellerstein
  _December 7_, 2020___                                    United States District Judge


                                               11
Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 12 of 15




                                APPENDIX A

  CLAWBACK MECHANISMS FOR INADVERTENT DISCLOSURES

1. No Waiver By Disclosure

      a. This Stipulation and Order, including this Appendix A, is entered pursuant
         to Federal Rule of Evidence 502(d). Subject to the provisions of this
         Order, if a Disclosing Party discloses information in connection with the
         pending litigation that the Disclosing Party thereafter claims to be
         Privileged Material, the disclosure of that Privileged Material will not
         constitute or be deemed a waiver or forfeiture—in this or any other action
         —of any claim of privilege or protection that the Disclosing Party would
         otherwise be entitled to assert with respect to the Privileged Material and
         its subject matter. This Order shall be interpreted to provide the maximum
         protection allowed under applicable law.

      b. The provisions of Federal Rule of Evidence 502(b) are inapplicable to the
         disclosure of Privileged Material under this Order.

2. Handling and Return of Privileged Material. The process for handling and
   return of disclosed Privileged Material shall be as follows:

      a. If the Disclosing Party has disclosed or made available to a Receiving
         Party information it claims to be Privileged Material, the Disclosing Party
         may notify the Receiving Party of its claim and the basis for it
         (“Privileged Material Notice”).

      b. Upon such notification, the Receiving Party must:

              i. take reasonable efforts pursuant to Federal Rule of Civil Procedure
                 26 to promptly return, sequester, or destroy the Privileged
                 Material, any reasonably accessible copies it has, and any work
                 product reflecting the contents of the Privileged Material;

             ii. not use or disclose the information until the privilege claim is
                 resolved; and

            iii. take reasonable steps to retrieve the information if the Receiving
                 Party disclosed it to any other person or entity before receiving
                 notice.

      c. For purposes of this Order, Privileged Material that is not reasonably
         accessible because of undue burden or cost is sequestered.

      d. Upon the request of the Disclosing Party, the Receiving Party shall
         provide a certification to the Disclosing Party that it has undertaken the


                                       12
Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 13 of 15




           foregoing efforts, and that it will cease further review, dissemination, and
           use of the Privileged Material.

3. Contesting Claim of Privilege or Work Product Protection. The process for
   contesting a claim that information is Privileged Material shall be as follows:

       a. If the Receiving Party contests the claim of information as being
          Privileged Material, the Receiving Party must, within seven (7) days of
          receipt of the Privileged Material Notice, notify the Disclosing Party in
          writing of the Receiving Party’s objection.

       b. Any objection to a Privileged Material Notice shall be made exclusively
          on the basis of information provided to the objecting party in the
          Privileged Material Notice, and shall not refer, quote, cite, or otherwise
          use any Privileged Material.

       c. Following the receipt of such an objection, the objecting party and the
          Disclosing Party shall meet and confer in an effort to resolve any
          disagreement regarding the Disclosing Party’s designation of the material
          as privileged or protected.

       d. If the parties cannot resolve their disagreement, then the Receiving Party
          may promptly present the issue to the Court for a determination of the
          Disclosing Party’s claim of privilege or protection by submitting any
          document(s) in dispute under seal in compliance with Federal Rule of
          Civil Procedure 26(b)(5)(B) and Rule 4 of the Court’s Individual Practice
          Rules. Any party making a motion to the Court for an order compelling
          disclosure of the information claimed as unprotected must not assert as a
          ground for compelling disclosure the fact or circumstances of the
          disclosure.

       e. While any such application is pending, the Privileged Material subject to
          that application will be treated as privileged until the Court rules. If the
          Court determines that the material at issue is privileged or protected, the
          Receiving Party must comply with the requirements of subparagraph 2(b).

       f. If the Receiving Party, after making an objection to the Disclosing Party,
          does not apply to the court for a ruling on the designation of the Privileged
          Material at issue as privileged or protected within thirty (30) days from the
          receipt of the Privileged Material Notice (regardless of whether parties
          met and conferred on the subject), or such later date as the Disclosing
          Party and the Receiving Party may agree, the Discovery Materials in
          question shall be deemed privileged or protected, in which case the
          Receiving Party must comply with the requirements of subparagraph 2(b).

       g. The Disclosing Party must preserve the information until the claim is
          resolved.

                                        13
Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 14 of 15




       h. The parties may stipulate to extend the time periods set forth in
          subparagraphs 3(a) and 3(f).

4. Attorney’s Ethical Responsibilities. Nothing in this Order overrides any
   attorney’s ethical responsibilities to refrain from examining or disclosing
   materials that the attorney knows or reasonably should know to be privileged and
   to inform the Disclosing Party that such materials have been produced.

5. In camera review. Nothing in this Order limits the right of any party to petition
   the Court for an in camera review of the Privileged Information.

6. Intentional and Subject Matter Waiver. This Order does not preclude a party
   from intentionally voluntarily waiving the attorney-client privilege or work
   product protection. Where a party makes such a voluntary waiver, the provisions
   of Federal Rule of Evidence 502(a) apply.




                                       14
   Case 1:20-cv-02604-AKH Document 44 Filed 12/07/20 Page 15 of 15




                                           APPENDIX B


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUGHES COMMUNICATIONS INDIA
PRIVATE LIMITED,

                              Plaintiff,                Case No. 20-CV-02604-AKH

                                                        UNDERTAKING REGARDING
                         v.                             STIPULATION AND PROTECTIVE ORDER

THE DIRECTV GROUP, INC.,

                              Defendant.



              1.         I, ________________________________, declare that:

              2.         I have received a copy of the Stipulation and Protective Order

entered on ____________________ (the “Stipulation and Order”) in the above-captioned

Action and I have read and understand its provisions.

              3.         I will comply with all of the provisions of the Stipulation and

Order. I will hold in confidence, will not disclose to anyone other than those persons

specifically authorized by the Stipulation and Order, and will not use for purposes other

than for this Action any information designated “Confidential” or “Attorneys’ Eyes

Only” that I receive in this Action, except as otherwise permitted under the terms of the

Stipulation and Order.



Dated: _______________________

                                                    ________________________________

                                               15
